DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 12-14, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN106027871), in view of, Pan (US 2019/0275957).



          Li teaches:


          Li does not teach:

          wherein the fixing mechanism comprises a fixation portion and an installation portion, the installation portion is used for fixing the image-taking mechanism, and the fixation portion is provided thereon with a clamping member configured for being clamped in a rubber strip of a vehicle.  
 
          Pan discloses:

          wherein the fixing mechanism comprises a fixation portion and an installation portion, the installation portion is used for fixing the image-taking mechanism, and the fixation portion is provided thereon with a clamping member configured for being clamped in a rubber strip of a vehicle. (abstract; ‘provides a body housing 100 with a camera body 200 enclosed is attachable to a fixing section 401 comprised of a wiring section 402 where the fixing device 500 a rubber fixing strip and wiring portion 400 which can be rubber fixing strip are all attached’; para(s) 0022, 0027, 0031, 0044-0045, 0049-0057; 100-500 fig. 1; 100-700 fig. 2; 401-402 fig. 3; 101-102, 111-112; 200 fig. 4; 200, 800 fig. 5)
 

          It would have been obvious before the effective filing date of the invention to combine the ‘vehicle-mounted camera fixing apparatus and vehicle’ with the ‘vehicle-use camera and automobile’ of Pan in order to provide an easy to use one time installation of a camera system to a vehicle and the like.


          In regards to claim 2, Li discloses a vehicle image-taking device according to claim 1, (see claim rejection 1) wherein the image- taking mechanism comprises a camera; and (50 fig. 3, ‘camera body’)

          the installation portion is in a ring shape and provided with a through hole and an adjusting member, and the camera is configured to pass through the through hole and be in interference fit with the adjusting member.  (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’)


          In regards to claim 3, Li discloses a vehicle image-taking device according to claim 2, (see claim rejection 2) wherein the adjusting member, which is annular, is disposed at an edge of the through hole, and the adjusting member extends in an axial direction of the through hole towards an interior of the ring shape of the installation portion, so as to form an adjusting cavity; and 

st claw’, ‘2nd claw’)



          In regards to claim 4, Li discloses a vehicle image-taking device according to claim 3, (see claim rejection 3) wherein an inner diameter of the adjusting member is smaller than or equal to a diameter of the spherical adjusting portion. (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 


          In regards to claim 5, Li discloses a vehicle image-taking device according to claim 2, (see claim rejection 2) wherein the adjusting member comprises a plurality of protrusions; and the plurality of protrusions are arranged at intervals at the edge of the through hole to form the adjusting cavity. (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 
  


          In regards to claim 6, Li discloses a vehicle image-taking device according to claim 2, wherein the adjusting portion is provided thereon with a first limiting member, and the adjusting member is provided thereon with a second limiting member configured for cooperating with the first limiting member. (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 
 


          In regards to claim 7, Li discloses a vehicle image-taking device according to claim 6, wherein the first limiting member comprises a plurality of convex edges, and the second limiting member comprises grooves cooperating with the convex edges. (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 
 


          In regards to claim 8, Li discloses a vehicle image-taking device according to claim 7, (see claim rejection 7)  wherein the plurality of convex edges are sequentially arranged at intervals in a circumferential direction of the adjusting portion; and (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 

          the grooves are plural in number, the plurality of grooves are sequentially arranged at intervals, and the plurality of grooves are in one-to-one correspondence and in snap-fit engagement with the plurality of convex edges. (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 

 
          In regards to claim 12, Li discloses a vehicle image-taking device according to claim 2, (see claim rejection 2) wherein the installation portion further comprises a protective shell, the protective shell is provided with a through hole, and the adjusting member is disposed inside the protective shell. (30, 31, 40, 50 fig(s) 1-2, ‘upper fixing cover’, ‘lower fixed cover’, ‘accommodating space’, ‘camera body’; 10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 



          In regards to claim 13, Li discloses a vehicle image-taking device according to claim 2, (see claim rejection 2) wherein the adjusting member is made of a plastic material.  

          Li essentially discloses an adjusting member shown in 10-12 figure 4 named a  buckle with a ‘1st claw’, and  ‘2nd claw’ where the camera mechanism 50 is enclosed, however, does not go into the particulars of what it is made of.


          It would have been obvious before the effective filing date of the invention, and an obvious matter of design choice wherein the adjusting member is made of a plastic material. It appears that the claimed invention would perform equally well with any other material such as aluminum, elastomers, or the like. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)



          In regards to claim 14, Li discloses a vehicle image-taking device according to claim 2, (see claim rejection 2) Pan discloses wherein the fixation portion comprises a connection plate, and the clamping member and the installation portion are correspondingly disposed at two opposite sides of the connection plate. (‘teaches a bottom casing 102 attached to a 2nd fixing section 421’; 421 fig. 3, ‘2nd fixing section’; 102 fig. 4, ‘bottom casing’) 


15.  The vehicle image-taking device according to claim 14, wherein a plurality of clamping members are provided and arranged at intervals in a length direction of the connection plate.  


16.  The vehicle image-taking device according to claim 14, wherein the clamping member is perpendicular to the connection plate.  


          In regards to claim 17, Li discloses a vehicle image-taking device according to claim 1, (see claim rejection 1) Pan discloses wherein the clamping member is provided thereon with a friction portion; and (‘ bottom casing 102 clamps to 421 2nd fixing section where the camera housing is attached to the fixing section 401 and 402 wiring section a rubber fixing strip are all attached’; para(s) 0022, 0027, 0031, 0044-0045, 0049-0057; 100-500 fig. 1; 100-700 fig. 2; 401-402 fig. 3; 101-102, 111-112; 200 fig. 4; 200, 800 fig. 5)


the friction portion is configured for abutting against the rubber strip of the vehicle.  



          In regards to claim 19, Li discloses a vehicle image-taking device according to claim 2, wherein the adjusting member is integrally formed with the installation portion. (10-12 fig. 4, ‘buckle’, ‘1st claw’, ‘2nd claw’) 
 


          In regards to claim 20, Li discloses a vehicle, comprising the vehicle image-taking device according to claims 1. (Abstract)


Allowable Subject Matter

Claim(s) 9-11, 15-16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852